                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER


 UNITED STATES OF AMERICA                           )
                                                    )      Case No. 4:20-cr-9-CLC-CHS
 v.                                                 )
                                                    )
 MARCUS PAGE                                        )

                                           ORDER

        Magistrate Judge Christopher H. Steger filed a report and recommendation recommending

 the Court: (1) accept Defendant’s plea of guilty to Count One of the one-count Information;

 (2) adjudicate Defendant guilty of the charges set forth in Count One of the Information; and

 (3) find Defendant shall remain in custody until sentencing in this matter. (Doc. 32.) Neither

 party filed a timely objection to the report and recommendation. After reviewing the record,

 the Court agrees with the magistrate judge’s report and recommendation. Accordingly, the

 Court ACCEPTS and ADOPTS the magistrate judge’s report and recommendation (Doc. 32)

 pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

        (1) Defendant’s motion to withdraw his not guilty plea to Count One of the Information is

           GRANTED;

        (2) Defendant’s plea of guilty to Count One of the Information is ACCEPTED;

        (3) Defendant is hereby ADJUDGED guilty of the charges set forth in Count One of the

           Information;

        (4) A decision on whether to accept the revised plea agreement is DEFERRED until

           sentencing; and

        (5) Defendant SHALL REMAIN in custody until sentencing in this matter which is

           scheduled to take place on July 28, 2021 at 2:00 p.m. [EASTERN].



Case 4:20-cr-00009-CLC-CHS Document 44 Filed 07/26/21 Page 1 of 2 PageID #: 344
       SO ORDERED.

       ENTER:


                                          /s/
                                          CURTIS L. COLLIER
                                          UNITED STATES DISTRICT JUDGE




                                     2




Case 4:20-cr-00009-CLC-CHS Document 44 Filed 07/26/21 Page 2 of 2 PageID #: 345
